—In an action to recover damages for personal injuries and wrongful death based on medical malpractice, the plaintiff appeals from an order of the Supreme Court, Queens County (Posner, J.), dated May 8, 1998, which denied his motion for leave to serve supplemental and amended verified bill(s) of particulars.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiffs motion for leave to serve supplemental and amended bills of particulars was made approximately 11 years after the commencement of this action, and several years after *370the action had been certified ready for trial by the filing of a note of issue. The amendments consisted of the addition of new theories of liability not readily discernible from the contents of the original bill of particulars, and would require the defendants to reorient their defense strategy. The only excuse offered for the delay in making the motion is based on the assertion that the plaintiff’s counsel had only recently consulted with the type of medical expert who, we find, could have been and should have been consulted approximately 10 years earlier. Under these circumstances, the Supreme Court properly denied the motion (see, CPLR 3042 [g]; 22 NYCRR 202.21 [d]; Orros v Yick Ming Yip Realty, 258 AD2d 387; Schwab v Russell, 231 AD2d 820; Keene v Columbia-Presbyt. Med. Ctr., 214 AD2d 430; Lanni v Sekar, 191 AD2d 616; Thompson v Connor, 178 AD2d 752; McLeod v Duffy, 53 AD2d 1011). Bracken, J. P., S. Miller, Thompson and Sullivan, JJ., concur.